DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “PICKING APPARATUS WITH HEATING ELEMENT AND TEMPERATURE-CONTROLLED ADHESIVE AND METHOD OF USING THE SAME”.

The disclosure is objected to because of the following informalities:
In the specification paragraphs [0015], [00036] and [0042], the disclosed temperatures have no units.  For the purpose examination, the unit for temperature is interpreted to be in degrees Celsius (°C).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, none of the recited temperatures have units; accordingly, it is not clear what the units should be.  For the purpose examination, the unit for temperature is interpreted to be in degrees Celsius (°C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morf (US 2004/0154733 A1) in view of Schwarz et al. (US 2019/0252350 A1; hereinafter, “Schwarz”) and Moon et al. (US 2018/0277524 A1; hereinafter, “Moon”).
Regarding claim 1:
	Morf discloses (in Fig. 1) a picking apparatus, configured to pick up a plurality of micro elements 3 [0027], the picking apparatus comprising:

a substrate 4 [0030] 
a temperature-controlled adhesive layer 8 [0031] 
at least one heating element 7 [0030] disposed between 
a power source [inherently] electrically connected with the heating element 7,
[inherently] varies with a temperature of the temperature-controlled adhesive layer 8.
Morf does not disclose an elastic plate between the substrate 4 and the temperature-controlled adhesive layer 8.  However, Schwarz teaches, in an apparatus similar to that in Morf, a stamp 230 (Fig. 11 and [0041]) is incorporated between a substrate 110 and an adhesive 300, but Morf does not specify any particular material for the stamp 230.  Accordingly, Moon is cited to show it was very well known in the art to use a PDMS stamp in a transfer head of an apparatus similar to those in Morf and Schwarz (see Moon, [0005]).
It would have been obvious to one of ordinary skill in the art to modify Morf by incorporating a stamp between the substrate 4 and the temperature-controlled adhesive layer 8, as taught by Schwarz, because the modification would eliminate the need to form grooves/cut-outs in substrate 4 (of Morf), since the stamp would provide the necessary projections for devices to be picked; and furthermore, it would have been obvious to use PDMS material for the stamp because Moon shows such a material was well known and used in the art for pick-up transfer heads.
Regarding claims 4-6:
re claim 4, Morf discloses (in Fig. 4) a quantity of the heating element 7 is plural, and the heating elements 7 are evenly distributed between the second surface and the temperature-controlled adhesive layer (when Morf is modified as taught by Schwarz and Moon);
re claim 5, Morf discloses the substrate 4 (Fig. 1 and [0030]) comprises glass, quartz, silicon, ceramic or sapphire;
re claim 6, Moon discloses the elastic plate comprises polydimethylsiloxane (PDMS).
Therefore, claims 4-6 are rendered obvious by Morf (in view of Schwarz and Moon).
Claims 2 and 3is/are rejected under 35 U.S.C. 103 as being unpatentable over Morf (in view of Schwarz and Moon) as applied to claim 1 above, and further in view of Yoshimura et al. (US 2002/0036055 A1; hereinafter, “Yoshimura”).
Regarding claims 2 and 3:
Morf (in view of Schwarz and Moon) does not explicitly disclose the viscosity of the adhesive layer 8 increases or decreases when temperature of the adhesive layer is increased or decreased.  However, Yoshimura is cited to show, in a transfer apparatus similar to those in Morf, Schwarz and Moon, the viscosity of a temperature-controlled adhesive layer can increase or decrease with temperature increase (or decrease, see [0136]).  In other words, Yoshimura shows the adhesion of the adhesive can be increased or decreased as heat is increased or decreased; accordingly, the viscosity of the adhesive will also increase or decrease as heat is increased or decreased.
It would have been obvious to one of ordinary skill in the art to specifically incorporate an adhesive having the claimed properties into Morf (in view of Schwarz and Moon) because Yoshimura shows such adhesive were well known and used in the relevant art.  In other word, it would have been an obvious matter of selecting a well-known adhesive material on the basis of its suitability.  Note it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morf  in view of Yoshimura.

Regarding claim 7:
Morf discloses a picking method for picking up a plurality of micro elements 3 (Fig. 1), the picking method comprising:
conducting an electricity to at least one heating element 7 (Figs. 1-3 and [0036]) to heat up the heating element (this limitation is considered to be an inherent process of using the heating elements 7);
conducting a heat from the heated heating element to a temperature-controlled adhesive layer 8 until a temperature of the temperature-controlled adhesive layer increases to a first temperature [0036] 
adhering the micro elements 3 (Fig 2) by the temperature-controlled adhesive layer 8 with an increased viscosity (Note: the current claim does not require the process steps to be performed in any particular order; accordingly, at the time the micro elements 3 are picked up, the adhesive layer has an increased viscosity with increased adhesiveness).
Morf does not disclose conducting the heat in order to increase a viscosity of the temperature-controlled adhesive layer.  In other words, Morf does not explicitly disclose the viscosity of the adhesive layer 8 increases or decreases with temperature of the adhesive layer.
However, Yoshimura is cited to show, in a transfer apparatus similar to that in Morf, a viscosity of a temperature-controlled adhesive layer can increase or decrease with temperature increase (or decrease, see [0136]).  In others words, Yoshimura shows the adhesion of the adhesive can be increased or decreased as heat is increased or decreased; accordingly, the viscosity of the adhesive will also increase or decrease as heat is increased or decreased.
In re Leshin, 125 USPQ 416.
	Regarding claim 8:
This claim is directed to turning of the heating element to cold down the adhesive for the de-bonding transfer to a receiving substrate.  Yoshimura [0136] essentially discloses heating can increase and/or decrease the adhesive strength depending on the adhesive; accordingly, incorporating an adhesive the increases in adhesiveness/viscosity with temperature would require the heating element(s) to be turned off when transferring the micro elements to a receiving substrate, in order to reduce the adhesiveness/viscosity of the adhesive.  Accordingly, this claim is considered rendered obvious by incorporating, into Morf, an adhesive with properties disclosed by Yoshimura.  In other word, it would have been an obvious matter of selecting a well-known adhesive material on the basis of its suitability.  Note it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Regarding claim 9:
Morf discloses a plurality of heating elements that can be controlled independently (e.g., see heating elements 7 in Fig. 1); accordingly, this claim is deemed obvious over Morf (in view of Yoshimura) because keeping electricity applied to at least another heater would allow the micro element attached to that heating element to be transferred to a second receiving substrate after one (or some) of the micro elements has (have) been transferred to a first receiving substrate.
Regarding claim 10:
Morf (in view of Yoshimura) do not disclose any ranges for the heating and cooling temperature.  However, this claim is deemed obvious because the general conditions of the claimed invention are disclosed, and given the Morf (in view of Yoshimura), one of ordinary skill in the art would have been able to determine an optimum or workable range in heating and cooling temperatures, i.e., the currently claimed ranges in temperature are considered to be optimum or workable ranges that one of ordinary skill in the art would have been able to determine.  Note it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose picking apparatus and method of using picking apparatus have similarities to that of the current invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892